AO 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 1 of 12

Iu the United States District Court
For the Southern District of Georgia

Brunswick Division
SHAMPOIRE VALENTINO ORANGE, *
*
Plaintiff, * CIVIL ACTION NO.: 2:18-cv-1
*
Vv. *
*
COL. JUDY LOWE; SERGEANT *
ANTONIO JONES; and SERGEANT ERIC *
ROZIER, *
*
Defendants. *
ORDER

This matter is before the Court on the Magistrate Judge’s
Report and Recommendation dated March 3, 2021, recommending
dismissal of Plaintiff’s claims in this action. Dkt. No. 75.
Additionally before the Court are Plaintiff’s Response to
Defendants’ Motion for Summary Judgment and Plaintiff’s —
Objections to the Magistrate Judge’s Report and Recommendation
dated March 3, 2021. Dkt. Nos. 77, 79. In the Report, the
Magistrate Judge recommended the Court dismiss without prejudice
Plaintiff’s Complaint because Plaintiff failed to exhaust his
administrative remedies and failed to follow a Court Order.

Dkt. No. 75. For the reasons set forth below, the Court CONCURS

in part with the Magistrate Judge’s Report and Recommendation,

 
AO 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 2 of 12

ADOPTS in part the Report and Recommendation as the opinion of
the Court, and OVERRULES Plaintiff’s Objections. The Court
GRANTS Defendants’ Motion for Summary Judgment, construed as a
Motion to Dismiss, DISMISSES without prejudice Plaintiff's
Complaint, DIRECTS the Clerk of Court to CLOSE this case and
enter the appropriate judgment of dismissal, and DENIES
Plaintiff leave to proceed in forma pauperis on appeal.

I. Dismissal for Failure to Follow This Court’s Order

The Magistrate Judge recommended dismissal of Plaintiff’s
claims for failure to follow this Court’s Order because
Plaintiff failed to timely respond to Defendants’ Motion for
Summary Judgment. Dkt. No. 75, pp. 13-15. When the Magistrate
Judge issued his Report on March 3, 2021, the Court had not
received Plaintiff’s Response, and the deadline for submission
of the Response had passed. See Dkt. Nos. 75, 77. Several days
after the Report was issued, on March 9, 2021, the Court
received and docketed Plaintiff’s Response.

Plaintiff now objects to the Magistrate Judge’s Report,
arguing he did, in fact, timely respond to Defendants’ Motion.
Dkt. No. 79, pp. 3-4. Plaintiff’s Response was due February 23,
2021. Dkt. No. 72. Plaintiff asserts he provided prison
officials with his Response on February 21, 2021, but his
Response was delayed due to the mail and prison mail procedures.

Dkt. No. 79, p. 4; Dkt. 79-4, p. 2.

 
AO 722A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 3 of 12

Plaintiff's explanation is dubious. First, Plaintiff
states he gave his brief to prison officials on February 21,
2021. Dkt. No. 79, p. 4; Dkt. No. 79-4, p. 2. However,
Plaintiff's Response is dated a day later, February 22, 2021.
See Dkt. No. 77. Further, Plaintiff's Response is post-marked
March 2, 2021, nine days after he supposedly turned in his
Response. Id. at p. 3. Such delay could only be attributable
to delays at the prison, not the mail, and Plaintiff offers no
specific or articulable explanation for delays at the prison.
Additionally, Plaintiff sent a Notice to the Court explaining a
mail delay likely caused his Response to be untimely, but this
Notice is dated March 2, 2021, post-marked March 3, 2021, and
was received by the Court on March 5, 2021. Dkt. No. 76.
Indeed, the Notice arrived at the Court before Plaintiff's
Response, even though Plaintiff claims the Response was mailed
more than a week before the Notice. Dkt. No. 76.

The timing of Plaintiff’s Response relative to the Court’s
ruling on his extensions raises additional concerns. Plaintiff
moved for extensions to respond five times. Dkt. Nos. 62, 63,
70, 71, 73. The Court denied Plaintiff's final requested
extension of time on February 23, 2021, the day Plaintiff’s
Response was due. Dkt. No. 74. This record strongly indicates
Plaintiff assumed he would receive his requested extension and

had not yet submitted, or even prepared, his Response by the

 
AO 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 4 of 12

February 23, 2021 deadline. Once he received the Court’s Order
denying his final requested extension, sometime after February
23, 2021, he realized his Response would be untimely and mailed
his Notice explaining his Response would be late, blaming mail
delays. Plaintiff then back dated his Response to corroborate
his version of events.?}

Nevertheless, the Court need not resolve whether Plaintiff
failed to follow this Court’s Order and whether his
representations to the Court are accurate. Plaintiff's
Complaint is still due to be dismissed for failure to exhaust
his administrative remedies, as explained herein. Considering
these circumstances, the Court DECLINES TO ADOPT the Magistrate
Judge’s recommendation to dismiss for failure to follow this
Court’s Order.

II. Dismissal for Failure to Exhaust Administrative Remedies

Plaintiff also objects to the Magistrate Judge's
recommendation to dismiss his claims against Defendants for

failure to exhaust his administrative remedies. Dkt. No. 79,

 

1 The Court has good reason to doubt Plaintiff's credibility on such
issues. In another case filed in this Court, Plaintiff responded to a
motion to dismiss on exhaustion grounds and provided a grievance he
claimed to have submitted before filing suit. Orange v. Simmons, No.
5:19-cv-38 (S.D. Ga. Sept. 15, 2020), ECF No. 34. However,
Plaintiff's supposed grievance was on a form that was not even in use
at the jail at the time it was allegedly filed. In that case, the
defendants claimed the grievance had been falsified, and the Court
found Plaintiff's allegations about the grievance to be not credible.
Id., ECF No. 48, pp. 6-9.

 
AO 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 5 of 12

pp. 1-3. Plaintiff also addresses whether he exhausted his
administrative remedies in his untimely Response to Defendants’
Motion for Summary Judgment, which the Court will also consider
here. Dkt. No. 77.

The Magistrate Judge recommended the Court dismiss
Plaintiff's Amended Complaint because Plaintiff failed to
exhaust his administrative remedies prior to suing Defendants,
as required by the Prison Litigation Reform Act (*“PLRA”).

Dkt. No. 75, pp. 5-13. Applying Turner v. Burnside, 541 F.3d

 

1077 (llth Cir. 2008), the Magistrate Judge found under its
first step, Plaintiff did not appeal his grievances related to
the excessive force allegations against Defendants Jones and
Rozier and did not file or appeal any grievances related to the
harassment via excessive cell searches against Defendant Lowe.
Id. at p. 13.

In Turner, the Eleventh Circuit Court of Appeals laid out a
two-part test for resolving motions to dismiss for failure to
exhaust administrative remedies under 42 U.S.C. § 1997e(a). 541
F.3d at 1082. First, courts “look[] to the factual allegations
in the defendant's motion to dismiss and those in the
plaintiff's response, and if they conflict, takes the
plaintiff's version of the facts as true.” Id.; see also

Bracero v. Sec'y, Fla. Dep’t of Corr., 748 F. App’x 200, 202

 

(11th Cir. 2018). This prong of the Turner test ensures there

 
AO 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 6 of 12

is a genuine dispute of material fact regarding the inmate-
plaintiff's failure to exhaust. Glenn v. Smith, 706 F. App’x
561, 563-64 (11th Cir. 2017) (citing Turner, 541 F.3d at 1082);
Pavao v. Sims, 679 F. App’x 819, 824 (llth Cir. 2017). “The
court should dismiss [the action] if the facts as stated by the
prisoner show a failure to exhaust.” Abram v. Leu, 759 F. App’x

856, 860 (llth Cir. 2019) (quoting Whatley v. Warden, Ware State

 

Prison (“Whatley I”), 802 F.3d 1205, 1209 (11th Cir. 2015));

 

Turner, 541 F.3d at 1082 (“This process is analogous to judgment
on the pleadings under Federal Rule of Civil Procedure 12(c).”)

In his Objections and untimely Response, Plaintiff alleges
he filed two grievances relevant to his claims in this action:
one on December 17, 2017, and one on December 18, 2017.
Plaintiff provides copies of the two purported grievances to the
Court. Dkt. No. 79-1, p.2; Dkt. No. 79-2, p.2. However, even
taking Plaintiff's allegations as true, it is still clear
Plaintiff failed to exhaust his available administrative
remedies.

Plaintiff asserts claims against Defendant Lowe for alleged
harassment in the form of Lowe ordering unnecessary and frequent
searches of Plaintiff's cell. Plaintiff's December 17, 2017
grievance says nothing about the propriety or frequency of cell
searches and does not name Defendant Lowe. The December 18,

2017 grievance does name Defendant Lowe, but Plaintiff says

 
AQ 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 7 of 12

nothing about the propriety or frequency of cell searches.
Instead, Plaintiff states in the grievance Defendant Lowe is
using Officer Rozier to harass Plaintiff with a taser and
complains Officer Rozier pulled a taser on Plaintiff several
times in the preceding week. The December 18, 2017 grievance
cannot constitute valid exhaustion of available remedies as to
Plaintiff's claims against Defendant Lowe because the grievance
fails to identify the subject matter of Plaintiff's claims
against Lowe. Even if the grievance could be construed to
describe the claim against Lowe, there is no indication
Plaintiff ever attempted to appeal the rejection of the December
18, 2017 grievance. As the Magistrate Judge explained,
Plaintiff was required to appeal any denied grievance in order
to fully exhaust his claims. Dkt. No. 75, pp. 11-13.
Accordingly, even taking Plaintiff's version of the facts as
true, Plaintiff failed to exhaust available administrative
remedies as to his claims against Defendant Lowe.

Plaintiff’s claims against Defendants Jones and Rozier
concern an alleged excessive force incident that occurred on
December 16, 2017. The Magistrate Judge recommended dismissal
of these claims due to Plaintiff's failure to exhaust his
available administrative remedies. For these claims, the
Magistrate Judge noted Plaintiff filed two grievances—the

December 17, 2017 and December 18, 2017 grievances—but concluded

 
AO 722A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 8 of 12

Plaintiff nonetheless failed to exhaust the administrative
remedies process because he failed to appeal the denial of these
grievances, as he was required to do. In his untimely Response
and Objections, Plaintiff ostensibly argues the December 18,
2017 grievance was actually an appeal of the denial of his
December 17, 2017 grievance concerning the excessive force
incident. Dkt. No. 77-24, pp. 7-8; Dkt. No. 79-4, p. 2. Even
taking Plaintiff's version of the facts as true, it is clear
Plaintiff never appealed the denial of his grievance on the
excessive force claim, and, therefore, his arguments fail under
Turner step one.

As the Magistrate Judge explained, to properly appeal a
grievance at Glynn County Detention Center, an inmate must
provide written reasons on the grievance form containing his
findings from his initial grievance. Dkt. No. 75, p. 13.
Plaintiff argues the proper appeals process is through the kiosk
system, rather than through a paper submission. Specifically,
Plaintiff claims Glynn County Detention Center only provides an
electronic response and, thus, an inmate cannot appeal by
writing on the form.? Dkt. No. 77-23, p. 5; Dkt. No. 77-24,

pp. 8-9; Dkt. No. 79, pp. 1-3. Plaintiff asserts the only way

 

2 Defendants have not had an opportunity to counter Plaintiff's
allegations regarding the submission electronic versus paper appeals.
For the purposes of Defendants’ Motion, the Court accepts Plaintiff's
allegations as true and does not need to proceed beyond Turner step
one. oo

 
AO 72A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 9 of 12

to appeal is by going to the kiosk, submitting a new grievance,
and indicating it is an appeal of a denied grievance. Dkt. No.
77-23, p. 5; Dkt. No. 77-24, pp. 8-9; Dkt. No. 79, pp. 1-3.
Plaintiff claims he appealed in this manner on December 18,
2017, after his initial grievance related to the tasering
incident was denied. Dkt. No. 77-23, p. 5; Dkt. No. 77-25,

p. 4; Dkt. No. 79, p 2. Plaintiff's argument, however, is not
supported by any evidence and runs counter to the face of the
grievances at issue.

When questioned at his deposition, Plaintiff testified he
“indicated” the December 18, 2017 grievance was an appeal of his
December 17, 2017 grievance, presumably meaning an indication on
the face of the December 18, 2017 grievance. Dkt. No. 77-22, p.
20. However, Plaintiff's December 18, 2017 grievance does not,
in any way, indicate it was an appeal of the denial of the
December 17, 2017 grievance. See Dkt. No. 79-2, p. 2. Instead,
the December 18, 2017 grievance merely provided a description of
the taser incident occurring on December 16, 2017. The word
“appeal” does not appear once, and there is no reference to the
December 17, 2017 grievance. Additionally, the response to the
December 18, 2017 grievance contains no reference to the
December 17, 2017 grievance. In short, the documentary evidence
plainly shows Plaintiff filed two very similar grievances

related to the December 16, 2017 incident but failed to appeal

 
AO 722A
(Rev. 8/82)

 

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 10 of 12

the denial of either of those grievances. Plaintiff argues
Defendant Lowe, a higher-ranking jail official, responded to his
second grievance, and this demonstrates the jail understood the
second grievance to be an appeal of the first. Plaintiff offers
no support for that position and nothing in the record indicates
the jail understood Plaintiff was filing an appeal. Further
undermining Plaintiff's assertion the second grievance was an
appeal is the fact Plaintiff names new jail officials and makes
additional allegations against officials in the December 18,
2017 grievance. Compare Dkt. No. 79-1, p. 2 with Dkt. No 79-2,
p. 2. (naming Defendant Lowe and accusing her of harassment and
complaining Defendant Rozier pulled his taser on Plaintiff on
other occasions “for nothing” for the first time). Thus, even
taking as true Plaintiff’s description of the jail’s appeals
process, Plaintiff failed to properly exhaust his administrative
remedies.

Under the law, prisoners must do more than simply initiate
grievances; they must also appeal any denial of relief through
all levels of review that comprise the agency’s administrative
grievance process. Bryant v. Rich, 530 F.3d 1368, 1378 (2008)
(“To exhaust administrative remedies in accordance with the

PLRA, prisoners must ‘properly take each step within the

 

administrative process.’” (quoting Johnson v. Meadows, 418 F.3d
1152, 1157 (11th Cir. 2005))). Here, accepting Plaintiff's
10

 
AO 722A
(Rev. 8/82)

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 11 of 12

version of events as true, the evidence shows he failed to
appeal the denials of his grievances before filing suit.
Therefore, the Court finds Plaintiff failed to exhaust his
administrative remedies against Defendants Jones and Rozier.

Accordingly, the Court OVERRULES Plaintiff’s Objection as
to whether he exhausted his administrative remedies and ADOPTS
the Magistrate Judge’s recommendation to dismiss all of
Plaintiff's claims for failure to exhaust his administrative
remedies.
III. Plaintiff's Other Objections

Plaintiff also objects to the Magistrate Judge’s failure to
consider his Response to Defendants’ Motion for Summary
Judgment. Dkt. No. 79, p. 5. As explained herein, the Court
did not receive Plaintiff's Response until well after the
deadline and after the Magistrate Judge issued his Report.
Further, the Court has considered Plaintiff's Response in this
Order. Accordingly, the Court OVERRULES Plaintiff's Objection
regarding the Court’s failure to consider his Response.

Plaintiff also objects to the Magistrate Judge’s
recommendation he be denied leave to appeal in forma pauperis.
The Court agrees with the Magistrate Judge that Plaintiff has no
non-frivolous issues to raise on appeal, even considering his
Response and Objections. Plaintiff offers only conclusory

arguments to the contrary. Thus, the Court OVERRULES

11

 
AO 72A
(Rev. 8/82)

 

 

Case 2:18-cv-00001-LGW-BWC Document 80 Filed 03/23/21 Page 12 of 12

Plaintiff£’s Objection regarding his ability to appeal in forma
pauperis and ADOPTS this portion of the Magistrate Judge's
Report.
CONCLUSION

Accordingly, after an independent and de novo review of the
entire record, the Court CONCURS in part with the Magistrate
Judge's Report and Recommendation, ADOPTS in part the Report and
Recommendation as the opinion of the Court, and OVERRULES
Plaintiff’s Objections. The Court GRANTS Defendants’ Motion for
Summary Judgment, construed as a Motion to Dismiss, DISMISSES
without prejudice Plaintiff's Complaint, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of
dismissal, and DENIES Plaintiff leave to proceed in forma

pauperis on appeal.

SO ORDERED, this D4 day of de Nay lA, 2021.

 

HON. /LTSA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

12

 
